DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,12-13,15,16,19-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud et al. (US 7,073,685).
Regarding Claim 1, Giraud discloses a dispenser for dispensing product objects (figs.6-8), comprising: a main chamber (2) for storing product objects; and a portion dispensing mechanism (14,18; gate clamp that holds 17 in place as depicted in fig. 6; bilateral hooks formed at end of 14) for dispensing a portion comprising a plurality of product objects, the portion dispensing mechanism comprising a gate arrangement (14,18; gate clamp that holds 17 in place as depicted in fig. 6; bilateral hooks formed at end of 14) that further comprises at least one gate element (14,18) and a collection chamber (fig. 6; elongated chamber formed by 12 & 18 allowing 8 in be stacked on top of one another) which are configured for relative linear movement (figs.6-7; linear motion D) between: a loading configuration (fig.6) in which in use the portion collects within the collection chamber (fig.6; elongated chamber formed by 12 & 18 allowing 8 in be stacked on top of one another) and the gate element (14,18 does not allow the portion to be dispensed unless they are deformed and moved downwards as depicted in fig.7) prevents the portion from being dispensed from the collection chamber (fig.6); and a dispensing configuration (fig.8) in which in use collection chamber (fig.6; elongated chamber formed by 12 & 18 allowing 8 in be stacked on top of one another) has moved linearly relative to the gate arrangement (14,18; gate clamp that holds 17 in place as depicted in fig. 6; bilateral hooks formed at end of 14), and as a result the gate element (14,18 as illustrated in fig.8 has been deformed and moved downwards; consequently, it disallows product objects from entering and accruing in the collection chamber) prevents product objects within the main chamber (2) from entering the collection chamber (figs.6-8; elongated chamber formed by 12 & 18 allowing 8 in be stacked on top of one another) and allows the portion to be dispensed from the collection chamber (fig.8).

Regarding Claim 3, Giraud discloses a main container which defines the main chamber (2) and the collection chamber (fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another), and wherein the main container is linearly moveable with respect to the gate arrangement so as to move the portion dispensing mechanism between the loading configuration and the dispensing configuration.
Regarding Claim 4, Giraud discloses wherein the main container (2, fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another) defines a dispensing outlet (outlet leading to channels 28) through which product objects from the collection chamber (fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another) can be dispensed.
Regarding Claim 12, Giraud discloses wherein the gate arrangement (14,18; gate clamp that holds 17 in place as depicted in fig. 6; bilateral hooks formed at end of 14) comprises a single gate element (bilateral hooks formed at end of 14).
Regarding Claim 13, Giraud discloses wherein an inlet guide (7) is provided for guiding product objects into the collection chamber (fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another) when the portion dispensing mechanism (14,18; gate clamp that holds 17 in place as depicted in fig.6) is in the loading configuration (fig.6).
Regarding Claim 15, Giraud discloses wherein an outlet guide (channels formed by 28) is provided for guiding product objects out of the collection chamber (fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another) when the portion dispensing mechanism (14,18; gate clamp that holds 17 in place as depicted in fig.6) is in the dispensing configuration (figs.7-8).

Regarding Claim 19, Giraud discloses wherein the main chamber (2) is provided with a loading opening (fig. 1; opening above 2) so that product objects can be loaded into the main chamber (2).
Regarding Claim 20, Giraud discloses a closure member (3) for closing the loading opening (fig.1).
Regarding Claim 21, Giraud discloses wherein the dispenser is for dispensing product objects such as confectionery pieces, candy pieces, chocolate pieces, pills, or tablets (C1:L5-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US 7,073,685).
Regarding Claim 17, Giraud discloses wherein the portion dispensing mechanism (14,18; gate clamp that holds 17 in place as depicted in fig. 6; bilateral hooks formed at end of 14) is resiliently biased 
Although Giraud does not disclose resiliently biased with a spring such as a coil spring, it would be obvious to one of ordinary skill in the art to implement any number of spring configuration for the portion dispensing mechanism, and the idea of utilizing coil springs to resiliently bias is very well-known in the art; thus it does not impart novelty on the claimed limitation.


Allowable Subject Matter
Claims 5-10,14,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.
The following is an examiner's statement of reasons for allowance: A confectionery dispenser for dispensing a plurality of pieces of confectionery including the features "a secondary container having a removable dispensing tray located therein for receiving pieces of confectionery dispensed through the dispensing outlet" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 23-28 are allowed.
The following is an examiner's statement of reasons for allowance: A dispenser for dispensing product objects including the features " a secondary container within which a dispensing tray for receiving product objects dispensed from the collection chamber is provided, wherein the main

Claim 29 is allowed.
The following is an examiner's statement of reasons for allowance: A dispenser for dispensing product objects including the features "wherein an inlet guide is provided for guiding product objects into the collection chamber when the portion dispensing mechanism is in the loading configuration, and wherein at least a part of the gate arrangement forms the inlet guide" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 30 is allowed.
The following is an examiner's statement of reasons for allowance: A dispenser for dispensing product objects including the features "wherein the portion dispensing mechanism is lockable in the loading configuration and/or the dispensing configuration" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 31 is allowed.
The following is an examiner's statement of reasons for allowance: A dispenser for dispensing product objects including the features "a gate element that closes the bottom of the collection chamber in the loading configuration and separates the main chamber from the collection chamber in the dispensing configuration" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI T OJOFEITIMI/              Examiner, Art Unit 3651